Citation Nr: 0611072	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  02-03 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
including as secondary to service connected prostatitis.  

2.  Entitlement to a compensable rating for prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1957 to June 1960 and from November 1960 to March 1966.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Los Angeles Regional Office (RO) of the Department of 
Veterans Affairs (VA).
In November 2003, the Board remanded the claim for further 
development.  


FINDINGS OF FACT

1.  It is not shown that the veteran served in Vietnam.

2.  The veteran's prostate cancer was not manifested in 
service or within the first postservice year and is not shown 
to be related to service, or to the veteran's service 
connected prostatitis.  

3.  The veteran underwent a radical prostatectomy on December 
2, 1999; it is not shown that during the year prior to June 
26, 2000 for the prostatectomy his prostatitis was manifested 
either by any voiding dysfunction or by a urinary tract 
infection.    


CONCLUSIONS OF LAW

1.  Service connection for prostate cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2005).

2.  A compensable rating for prostatitis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.157(b)(1), 4.115B, Diagnostic Code (Code) 7527 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A July 2001 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  A subsequent, May 2004, letter 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  A February 
2002 statement of the case (SOC) notified the veteran of the 
requirement that VA advise him to submit any evidence in his 
possession pertaining to his claim.  The August 2001 rating 
decision, the February 2002 SOC and an April 2003 
supplemental SOC provided the text of applicable regulations 
and explained what the evidence showed and why the claims 
were denied.  
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOC and to supplement the 
record after notice was given.  And while the veteran was not 
notified of the criteria for establishing a rating for cancer 
or the effective date of an award (See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (Vet. App. Mar. 3, 
2006)), he is not prejudiced by lack of such notice, as these 
matters become significant only upon a grant of service 
connection, and here the claim for service connection is 
being denied.  He is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, both the RO and 
the Board arranged for medical opinions examining the 
relationship between the veteran's service and current 
prostate cancer.  As the diagnosis of prostate cancer is not 
in dispute, an actual VA examination (to determine 
nature/etiology) is not necessary.  The veteran seeks another 
medical opinion as to whether his prostate cancer could be 
related to his prostatitis.  However, there are already two 
medical opinions regarding the etiology of his prostate 
cancer (one by a chief of urology), and there is nothing to 
suggest that the opinions are incorrect or based on an 
incomplete record or false factual premise.  Accordingly, 
further development for a medical opinion is not indicated.  
The veteran has not identified any additional evidence 
pertinent to his claims.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.  

II.  Factual Background

Service medical records show a diagnosis of chronic 
prostatitis in January 1965.  The prostate was noted to be 
enlarged to twice the normal size and to be boggy and tender.  
On separation examination in March 1966 the prostate was 
noted to be enlarged, boggy and moderately tender with cloudy 
urethral discharge.  It was also noted that the veteran had 
been treated for two weeks with Tetracycline for prostatitis.  

A November 1999 VA progress note showed a diagnosis of 
prostate cancer.  The veteran denied symptoms of obstructive 
uropathy, dysuria, frequency or urgency and reported no 
changes in general health.  He underwent a radical 
prostatectomy on December 2, 1999.   

In February 2001 the Service Department certified that the 
veteran's service did not include service in Vietnam.  

In February 2002 the service department certified that the 
veteran had no service in Vietnam.  

A June 2004 VA physician's opinion from a VA Chief of 
Administrative Medicine found that it was less likely than 
not that the veteran's prostate cancer was causally related 
to his military service.  

In December 2005 a VA Chief of Urology reviewed the record 
and opined that based on the available evidence in 2005, it 
was less likely than not that the veteran's prostate cancer 
was caused or aggravated by his service connected 
prostatitis.  The physician noted that some authors had 
suggested that the pathologic changes of inflammation and 
inflammatory atrophy may represent a precursor lesion of 
prostate cancer.  However, the causal role of inflammation on 
prostate cancer had not been established, and most urologists 
and uro-oncology experts did not consider prostate cancer to 
be caused by prostatitis.  The physician also found that it 
was likely that the veteran exhibited symptoms of prostatitis 
prior to his prostatectomy as he had been diagnosed with 
prostatitis in 1994.  The physician also indicated that once 
the veteran underwent the prostatectomy in 1999, he could no 
longer have any symptoms of prostatitis.    

In a February 2006 letter, the veteran argued that since the 
December 2005 VA opinion indicated that pathologic changes of 
inflammation and inflammatory atrophy may represent a 
precursor lesion of prostate cancer, and since there was an 
element of doubt as to whether his prostatitis contributed to 
his prostate cancer, he should be given the benefit of the 
doubt.  He believed that future studies would establish a 
more defined link between prostatitis and prostate cancer.     
III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Certain listed chronic disabilities (including prostate 
cancer as a malignant tumor) may be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease (to include Prostate 
Cancer) to a degree of 10 percent or more at any time after 
service, the veteran is entitled to service connection even 
though there is no record of such disease during service.  
38 C.F.R. §§ 3.307. 3.309(e).  Veterans who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102.

Service Connection for Prostate Cancer

There is no evidence that the veteran's prostate cancer was 
manifested in service or in the first postservice year.  
Consequently, service connection for the prostate cancer on 
the basis that it manifest in service, or on a presumptive 
basis (for the cancer as a malignant tumor chronic disease ) 
is not warranted.  As there is no evidence that the veteran 
served in Vietnam, or was otherwise exposed to an herbicide 
agent, the Agent Orange presumptive provisions of 38 U.S.C.A. 
§ 1116 do not apply.  Finally, there is no competent evidence 
(medical opinion) that relates the veteran's prostate cancer 
directly to service.  A June 2004 VA medical opinion was to 
the effect that the veteran's prostate cancer was not related 
to his military service.  Significantly, the prostate cancer 
was found in 1999, more than 33 years after the veteran's 
active service, and such a long interval between service and 
the earliest postservice clinical manifestation of a 
disability for which service connection is sought is of 
itself a factor for consideration against a finding of 
service connection. 

What must be shown to establish secondary service connection 
for the prostate cancer is a nexus between that disease and 
the veteran's service connected prostatitis, i.e., whether 
the cancer was caused or aggravated by the service connected 
prostatitis.  Here, in a December 2005 opinion a VA chief of 
urology noted that while certain authors have suggested that 
pathologic changes of inflammation and inflammatory atrophy 
may represent precursor lesions of prostate cancer, a causal 
role of inflammation on prostate cancer had not been 
established, and most urologists and uro-oncology experts did 
not consider prostate cancer to be caused by prostatitis.  
And as for aggravation, in light of the fact that the 
prostatitis had remained essentially asymptomatic during the 
many years between service and the onset of the prostate 
cancer, there is no basis in the record for a finding that 
the service connected prostatitis aggravated the prostate 
cancer.  While the veteran may believe that his prostate 
cancer is related to his service connected prostatitis in 
service, because he is a layperson his opinion is not 
competent evidence in this matter.  "Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, the veteran asserts that since there is some 
literature supporting the theory that pathologic changes of 
prostatitis may be a precursor of prostate cancer, he should 
be given the benefit of the doubt.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 provide for resolution of doubt in a 
claimant's favor when there is an approximate balance of the 
positive and negative evidence.  Here the evidence is not so 
balanced.  The December 2005 opining VA physician explained 
that most specialists in the field did not consider prostate 
cancer to be caused by prostatitis.  There is no medical 
opinion to the contrary.  As for aggravation, since the 
prostatitis was essentially asymptomatic for many years prior 
to the onset of the prostate cancer, there is no basis in the 
record for finding that it aggravated the prostate cancer.   

As for the veteran's belief that future studies will 
establish a nexus between prostatitis and prostate cancer, if 
that happens, such evidence could be a basis for reopening 
the claim.  

The preponderance of the evidence is against the veteran's 
claim; hence, it must be denied. 

A compensable rating for prostatitis

The veteran's formal claim for an increased rating for 
prostatitis was received on June 26, 2000.  Consequently, the 
Board is required to consider whether there is any medical 
evidence of record within a year prior to June 26, 2000 that 
could constitute an informal claim.  See 38 C.F.R. § 3.157.  
His admission for surgery and hospitalization for prostate 
cancer in December 1999 would be an informal claim for 
increase, if the record then showed compensable symptoms of 
prostatitis.  However, a December 2005 VA medical opinion 
indicated that once  the veteran underwent radical 
prostatectomy, he could no longer have symptoms of 
prostatitis.  Consequently, there is no medical basis for 
finding that the prostatitis warranted a compensable record 
at any time since the veteran's December 1999 surgery.  What 
remains for consideration is the period of time between June 
26, 1999 (one year prior to the formal claim for increase) 
and December 2, 1999.  The only medical evidence of record 
pertaining to the veteran's prostatitis during this time is 
in VA progress notes in November 1999.  While these records 
primarily address the veteran's prostate cancer, they include 
the report of an examination of the prostate.  Consequently, 
they can be considered an informal claim for increased rating 
for prostatitis under 38 C.F.R. § 3.157(b).      

Prostatitis is rated under Diagnostic Code 7527, which 
provides for rating as voiding dysfunction or urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527.  From June 1999 to December 2, 1999, 
there is no medical documentation that the veteran's 
prostatitis was causing voiding dysfunction or urinary tract 
infection.  To the contrary, a November 12 1999 VA progress 
note indicated that the veteran denied symptoms of 
obstructive uropathy, dysuria, frequency or urgency.  In the 
absence of any symptoms of voiding dysfunction or urinary 
tract infection a compensable rating for prostatitis is not 
warranted.     


ORDER

1.  Service connection for prostate cancer, including as 
secondary to service connected prostatitis is denied.  

2.  A compensable rating for prostatitis is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


